United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-3609
                       ___________________________

                                  Simon Choch

                            lllllllllllllllllllllPetitioner

                                          v.

             William P. Barr, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                    ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                  ____________

                          Submitted: October 3, 2019
                           Filed: October 11, 2019
                                [Unpublished]
                               ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Simon Choch petitions for review of an order of the Board of Immigration
Appeals upholding an immigration judge’s order finding him removable for having
committed an aggravated felony; and denying him cancellation of removal, asylum,
withholding of removal, and deferral of removal under the Convention Against
Torture. Having jurisdiction under 8 U.S.C. § 1252(a)(2)(C) and (D) to review
constitutional claims or questions of law, including whether a conviction qualifies as
an aggravated felony, and after careful consideration of the petition, this court finds
no basis for reversal.

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-